Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9-13, 17, 18, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderson et al. (hereafter Alderson; US 20130287218 A1).
Regarding claim 1, Alderson discloses a sound reduction system (Figs. 1-3) comprising:
an error sensor (E in Figs. 1B and 2) configured to produce an error signal representative of sound present in a target space (near ear canal as shown in Fig. 1A);
a reference sensor (R in Figs. 1B and 2) configured to produce a reference signal corresponding to undesired sound present in the target space;
an active noise controller (30) operatively coupled with the error sensor (E) and the reference sensor (R), the active noise controller (30) configured to produce, based on the reference signal (ref) and the error signal (err), a cancelling signal (anti-noise) representative of the undesired sound present in the target space; and

the active noise controller (30) is further configured to remove from the reference signal (by 36A), based on the audio signal (ds+ia), a reference signal component (leakage, Fig. 1B) representative of audio signal components transferred via a feedback path from the transducer to the reference sensor ([0016], [0020], [0022]), and
the active noise controller (30) comprises a feedback path modeling filter (38) being a fix filter ([0022], the embodiment with a fix filter) that is supplied with the audio signal (ds+ia), and wherein the feedback path modeling filter (38) provides the reference signal component to be removed (output of 38 to 36A) and includes a predetermined transfer function that is an estimate of a transfer function of the feedback path (38 is based on a transfer function; (L(z) in Fig. 1B; ([0020], [0022]).
Regarding claim 2, Alderson shows that the active noise controller (30) is further configured to remove from the error signal (by 36C), based on the audio signal (ds+ia), an error signal component representative of audio signal components transferred via a secondary path (S(z) in Fig. 1B) from the transducer to the error sensor ([0009], [0016], [0022]-[0024]).
Regarding claim 6, Alderson shows that the active noise controller comprises a secondary path modeling filter (34A, 33) that is supplied with the audio signal, and wherein the second path modeling filter (34A, 33) provides the error signal component 
Regarding claim 7, Alderson shows that the secondary path modeling filter (34A, 33) is configured to adapt a transfer function (by 33) thereof to the transfer function of the secondary path (S(Z)) based on the audio signal (ds+ia) and the error signal after the error signal is removed therefrom.
Regarding claim 9, Alderson shows an audio preprocessor (36B) configured to preprocess the audio signal (ds+ia) before the audio signal is supplied to at least one of the transducer and the secondary path modelling modeling filter.
Regarding claim 10, Alderson shows that the active noise controller is configured to operate according to a least mean square processing scheme ([0022]).
Regarding claim 11, Alderson shows the filtered-x LMS processing scheme (34B, 32, 31 in Fig. 3, [0022]).
Claims 12, 13, 17, 18 and 20-22 correspond to claims 1, 2, 6, 7 and 9-11.
Most of limitations recited in claim 24 correspond to those in claims 1 and 12. Alderson shows a computer-program product embodied in a non-transitory computer readable medium ([0025]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alderson.
.
Claims 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al. (hereafter Wertz; US 20100124337 A1) in view of Alderson.
Regarding claim 25, Wertz discloses a multi-channel sound reduction system comprising:
a plurality of error sensors (502, 504 in Fig. 5) configured to produce a plurality of error signals representative of sound present in a target space (spaced occupied with the error microphones; [0053]);
a plurality of reference sensors (510, 512) configured to produce a plurality of reference signals corresponding to undesired sound present in the target space ([0051]);
an active noise controller (513) operatively coupled with the plurality of errors sensors and the plurality of reference sensors, the active noise controller configured to 
a transducer (coupled to 528, e.g.) operatively coupled with the active noise controller (513) and configured to produce, based on the cancelling signal (524), a first sound (sound representing 524, e.g.) to destructively interfere with the undesired sound present in the target space, the transducer being further configured to produce the first sound based on M>1 audio signals (520 inherently has M>1 signals).
Wertz fails to show that the active noise controller is further configured to remove from the plurality of reference signals, based on the M>1 audio signals, corresponding reference signal components representative of audio signal components transferred via a feedback path from the transducer to the plurality of reference sensors. Alderson also teaches an active noise control. With a leakage path adaptive filter (38), the audio signal component, generated by the speaker, reached to the reference microphone would be removed from the reference signal (see Figs. 1 and 3, [0022]). This design would prevent ANC controller from trying to adapt and cancel the audio signal ([0016]). Although Alderson’s system is a single-channel, one skilled in the art would have expected that the feedback component, due to the audio signal generated from the speaker, would reach the plurality of reference microphones in Wertz given that the reference microphones are open to detect acoustic sound ([0051]). Thus, it would have been obvious to one of ordinary skill in the art to modify Wertz in view of Alderson by having a filter generating the expected feedback component due to the audio signal and removing the expected feedback component from the reference signal in order to 
	Claim 27 corresponds to claim 25 discussed above.
	Most of limitations in claim 29 correspond to claim 25 discussed above. Both Wertz ([0050]) and Alderson teaches non-transitory computer readable medium (44, [0025]).
Claims 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alderson in view of Asada et al. (hereafter Asada; US 20080112570 A1).
Regarding claims 26, 28 and 30, Alderson fails to show equalizing the audio signal. Asada also teaches an earphone with noise cancellation. Similar to Alderson, an audio source provided an audio signal (S) together with anti-noise signal to a transducer. The audio signal is being adjusted using an equalizer (16) before it is being supplied to the speaker. The user would hear the audio source which has been equalized. One skilled in the art would have recognized that a general equalizer would improve the tone quality of the audio signal. Thus, it would have been obvious to one of ordinary skill in the art to modify Alderson in view of Asada by providing an equalizer to the audio source in order to improve the frequency response of the audio signal.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654